117 F.3d 721
In re PAINEWEBBER INCORPORATED LIMITED PARTNERSHIPS LITIGATIONRochelle RITTMASTER, on behalf of herself and all otherssimilarly situated, Plaintiff-Appellee,v.Robert JACOBSON, Vera Jacobson, Appellants,PaineWebber Group, Inc.;  PaineWebber, Inc., Defendants-Appellees.
No. 2403, Docket 97-7540.
United States Court of Appeals,Second Circuit.
Argued July 15, 1997.Decided July 30, 1997.

Edward T. Joyce, Chicago, IL, for Appellants.
Edward Labaton, New York City (Nicholas E. Chimicles, Fred Taylor Isquith, Edward Grossmann, Burton H. Finkelstein, David J. Bershad, of counsel), for Plaintiff-Appellee.
Matthew Gluck, New York City (Peter L. Simmons, Rachel S. Fleishman, of counsel), for Defendants-Appellees.
Before:  WINTER, Chief Judge, JACOBS and LEVAL, Circuit Judges.
PER CURIAM:


1
Robert and Vera Jacobson appeal from Judge Stein's approval of a settlement and allocation agreement in this class action and denial of the Jacobsons' motions to intervene and to be certified as subclass representatives.  We affirm for the reasons set forth in Judge Stein's opinions.  In re PaineWebber Ltd. Partnerships Litig., 171 F.R.D. 104 (S.D.N.Y.1997);  In re PaineWebber Ltd. Partnership Litig., --- F.R.D. ----, No. 94 Civ. 8547(SHS) (S.D.N.Y. Feb. 26, 1996).